STKAUP, J.
(concurring).
I concur. Objections were sustained to more than forty different questions propounded by appellant to different witnesses called in its behalf. The questions related to various subjects, the mianner of prosecuting the work, the care or negligence of the respondent and the arppellant, and to dangers attendant upon the work. I think it was proper to show the manner in which the work was done and in which such character of work generally was done under similar circumstances by those engaged in the business, and the facts and conditions tending to show the existence or nonexistence of danger incident to the business and naturally attendant upon or connected with such prosecutions. Some of the questions relating to these subjects may not have been improper, but, as to those I think appellant was otherwise permitted to fully develop its theory in such particular’. Many of them embraced hypotheses submitted both to the lay and expert witnesses calling for opinions or conclusions either with respect *535to the care the respondent ought to have exercised in the performance of his work in safeguarding himself against accident and injury, or as to whether he, in the exercise of-proper care, could have performed the work in which he was engaged with reasonable safety under the conditions assumed. Among others is the one:
“State whether it would be in accordance with the ordinary and common duties of a lineman, as understood and practiced in your profession, if, in the presence of poles and wires carrying currents with, the nature of which he was not familiar, he placed himself in a, position where he might come in contact with such wires.”
It is readily seen that this called for an opinion or conclusion of fact upon which the decision depended, and for that reason was improper. While all of the questions were not as objectionable as this, yet most of them were calculated1 more or less not to enlighten the jury on matters presumably not within their knowledge and upon which they presumably were incapable of forming an accurate judgment, but to call for the opinion or conclusion of the witness of some ultimate fact upon which the decision depended. Questions which were not freighted with such objectionable matter were otherwise permitted to be answered, and the facts and conditions embodied therein allowed to be shown. And upon these grounds alone I think the rulings sustaining objections to the questions ought to be upheld.